April 22, 1908.
After careful consideration of the within petition, the Court is satisfied that no material question of law or of fact has either been overlooked or disregarded.
Upon the question of constitutional law involved, the entire Court is not agreed (as is required by Section 12, of Art. V, of the Constitution) and that question cannot be regarded as decided. And as the justices concur in affirming the judgment of the Circuit Court upon other questions, it is not necessary to call the Circuit Judges to the assistance of the Supreme Court.
It is, therefore, ordered that the petition be dismissed, and that the order heretofore granted staying the remittitur be revoked.